Allowability Notice
This communication is responsive to Phone Interview on 6/13/2022. 
Status of Claims:
Claims 1, 3-4, 6 and 10 are allowed.
Claims 2, 5 and 8-9 were canceled.
Terminal Disclaimer filed on 6/2/2022 was approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Alexander Schlee on 6/13/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:

(Previously Amended) A multi-level control, variable access, multi-user computer-implemented system adapted for providing on a network, predictably useful, contextually intelligent information among network-connected with data storage based on servers distributed across multiple servers in secure and encrypted manner with algorithms programmed into a data storage programming within a complete system comprising:
	a first control level having: 
		a first control level user, and
		a plurality of first level network-connected devices, 
		wherein the first control level user is adapted to control access to said system, data gathered and retained from the interactions, and data retained from interactions and instructions delivered thereto;
	a second control level having: 
		N second control level users, where N is an integer, 
		a plurality of second level network-connected devices, 
		wherein access to the second control level is controlled by said first control level user and each of N second control level users have access to one or more of said second level network-connected devices where data gathered from communications with N are stored in a data storage system across multiple data storage blocks;
	a third control level having: 
		m third control level users, where m is an integer, 
		wherein the third control level being controlled by data retained in data blocks and actions created from further interactions also retained and stored in blocks in distributed nodes across data storage servers and data storage devices;
	a first user mobile communication device associated with a first user;
	at least one sensor included on said mobile communication device, configured to collect data associated with interaction with the first user in context;
	a server that is in communication with said mobile communication device;
	a relationship management system that resides in said server, said relationship management system being configured to be populated with historical demographic data for said first user;
	wherein all the historical demographic data is stored in blocks within a distributed data storage system;
	sensor input data transmitted from said first user mobile communication device to said servers from the user's device providing sensor input from sensors within the context of the said first user is in said first user current context;
	wherein said sensor input data includes data corresponding to a current location of said first user mobile communication device and at least data corresponding to one or more of the group consisting of:
		current activity of said first user, mental state of said first user, physical state of said first user, mode of travel of said first user, direction of travel of said first user, speed of travel of said first user, level of engagement of said first user in said first user current context, surrounding environment of said first user in said first user current context, identity of one or more persons in addition to said first user and who are nearby said first user in said first user current context, identity of at least one mobile device other than said first user mobile communication device, sensors in the context of said first users, sensors that detect said users' activity, systems and computations systems that enhance and assist the said first user in the current activity in said context, the computation on devices that are in the said user's use or context and that is nearby said first user mobile communication device in said first user current context;
	wherein the system is configured to perform the steps of: 
		providing said sensor input data from said first user mobile communication device to create acquired first user current data;
		capturing, by said first user mobile communication device through an image recognition application, real-time image data to create first user captured real-time image data for said first user current context;
		generating first user current contextual data for said first user from said acquired first user current data and from said first user captured real-time image data for said first user current context;
		gathering said first user current contextual data to create said first user current contextual data corresponding to said first user's current context;
		uploading said first user current contextual data corresponding to said first user's current context via a wide area mobile communication network to said server;
		matching said first user current contextual data corresponding to said first user's current context with said first user historical[[,]] demographic and environmental data;
		combining and processing in the relationship management system the first user current contextual data, current environmental data and historical demographic data to define a message relevant to the first user while the first user is in the current context;
		generating feedback data for said first user that is contextually relevant to said first user's current context and that is predictably useful to said first user as said first user enters a said new context to form first user useful feedback data; and,
		transmitting to and displaying on said first user mobile communication device said first user useful feedback data to provide said contextually intelligent mobile information.

2. (Cancelled)

3. (Previously Amended) The system of claim 1, further comprising an Augmented Intelligence computation network where connected devices with computation power perform computation based on the capability of each such device in enabling the network's understanding of context, said computation network configured to:
	retain and transmit computation outcomes to a central CICP, thereby providing a deeper intelligence and understanding of the context of each such device,
	perform further computations based on the output of the original computation as this is processed by the central computation device and any and all associated smart contract computations performed by the connected blockchain; and
	perform further communications based on the feedback from such computations and the aggregated understanding of the improved contextual intelligence resulting from such computations.

4. (Previously Amended) The system of claim 1, wherein the distributed network of nodes, comprises: 
	the at least one connected sensor having data storage capability and communication capabilities;
	wherein smart contracts are integrated within a blockchain node for on-device computation; and	
	wherein communication of the output from said smart contracts on connected node storage devices are transmitted to a main CICP and stored on the main blockchain for a fully integrated and augmented intelligence data storage network integration to the CICP.

5. (Cancelled) 

6. (Previously Amended) The system of claim 4, wherein each node and the access to each node of the distributed network of nodes can be granted via tokens, wherein each token includes: 
	a value associated with each interaction, action and/or event; and
an associated smart contract; 
	said nodes configured to interface with the CICP to verify, record and retain any interactions, content, instructions, outcomes, actions, events, commands or other associated computations, wherein said nodes are further configured to:
		collect data related to a token owner’s real-world interactions with the CICP, including performance of tasks that trigger actions and associated communications within the network; and
		store owner interaction data relating to at least one of: a main distributed ledger block chain, the CICP, and edge data storage nodes.

7-9. (Cancelled) 

10. (Previously Presented) The system of claim 6, wherein the edge data storage nodes are a physical device that acts as a token, namely at least one of the group consisting of: an automobile key, magnetic card, implanted device, augmented reality glasses or regular mobile communication device or wearable.

Reasons for Allowance
4.	Claims 1, 3-4, 6 and 10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant’s response filed 6/2/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455